Citation Nr: 0818802	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-27 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant had service with the USAR (United States Army 
Reserve) from April 1999 to January 2003 and from February 
2003 to April 2004.  The Department of Defense (DOD) has 
determined that the veteran's Chapter 1606 eligibility began 
on September 17, 1999, and was terminated on June 7, 2004, 
for unsatisfactory performance.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a April 2005 determination of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied educational assistance benefits under 
Chapter 1606.  


FINDINGS OF FACT

1.  The appellant was determined to have unsatisfactory 
participation in the USAR as of June 7, 2004, according to 
the DOD.

2.  Chapter 1606 educational benefits were terminated on June 
7, 2004, due to the appellant's unsatisfactory participation.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance 
benefits under Chapter 1606, Title 10, United States Code, 
from June 7, 2004, have not been met.  10 U.S.C.A. §§ 16131, 
16132, 16133 (West 2002); 38 C.F.R. §§ 21.7540, 21.7550, 
21.7551 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans' Claims Assistance Act (VCAA), codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Because the 
application of the law to the facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Analysis

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify.  
38 C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum 
of 36 months of entitlement under Chapter 1606.  38 C.F.R. 
§ 21.7570.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  In 
pertinent part, a reservist initially becomes eligible when 
he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension.  38 C.F.R. § 21.7540.  If a reservist is 
serving in the Selected Reserve, but does not have a 6 year 
contract, he/she does not have a basic eligibility date.  The 
basic eligibility date is the date on which service commences 
for the contracted 6 year period.

A reservist's period of eligibility expires effective the 
earlier of the following dates:  (1) the last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve.  38 C.F.R. 
§ 21.7550(a).  The reservist may still use the full 10 years 
if he/she leaves the Selected Reserve because of a disability 
that was not caused by misconduct, the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or in certain instances when the 
reservist is involuntarily separated.  38 C.F.R. 
§ 21.7550(c), (d).

Applicable law also establishes that a veteran's eligibility 
may be resumed after Reserve duty status ends if the veteran 
returns to the Selected Reserve within one year.  38 U.S.C.A. 
§ 3012.  The Board also notes that laws and regulations 
pertaining to educational assistance under Chapter 1606, 
Title 10, United States Code provide that a determination of 
an individual's eligibility for Chapter 1606 benefits is to 
be made by the Armed Forces.  38 C.F.R. § 21.7540(a).  

In this case, computer records dated in December 2004 with 
respect to the veteran's Chapter 1606 Education Award refect 
he served in the USAR from April 1999 to January 2003 and 
from February 2003 to April 2004.  These records also reflect 
that his Chapter 1606 eligibility began on September 17, 
1999, and was terminated on June 7, 2004, for unsatisfactory 
performance.  Computer records dated in June 2006, 
specifically Chapter 1606 DOD Data Records confirm the 
December 2004 records.  

Review of the claims file reflects that the veteran initially 
enlisted in April 1999.  A March 2004 Memorandum from the 
Department of the Army reflects that the veteran had received 
an Article 15 and was to be separated under AR 635-200, 
Chapter 14, Paragraph 14-12c, Commission of Serious Offense.  
However, it was determined that there was no proof to warrant 
such separation and the veteran was allowed to demobilize.  A 
February 2006 Memorandum from the Department of the Army 
reflects that the veteran demobilized from federal service 
with an Honorable discharge.  

The veteran's claim for education benefits under Chapter 1606 
was denied in April 2005 because, according to information 
furnished to VA by DOD, the appellant is eligible for 
educational assistance under Chapter 1606; however, he does 
not have a 6 year contract for the Selected Reserve after 
October 1, 1990.  Moreover, the veteran's claim was also 
denied because DOD had determined that the veteran's 
eligibility was termination on June 7, 2004, because he was 
determined to have unsatisfactory performance in the Army 
Reserve.  Thus, he was not eligible for Chapter 1606 benefits 
as of that date.

The veteran contends that he is entitled to Chapter 1606 
benefits.  Specifically, he argues that he entered a contract 
in April 1999 and "the characterization of service was 
defined as Honorable conditions upon completion of the 
contract."  He also argues that he is presently serving in 
the reserves and has submitted Enlistment/Reenlistment 
documents reflecting that he reenlisted on March 11, 2005.  
He maintains that all of his service has been satisfactory 
and requests proof in writing of the "false" DOD findings.  

The Board does not dispute that the veteran's service has 
been characterized as Honorable, he reenlisted (within one 
year), and is presently serving.  However, as noted above, a 
reservist initially becomes eligible when he/she enlists, 
reenlists, or extends an enlistment as a reservist so that 
the total period of obligated service is at least 6 years 
from the date of such enlistment, reenlistment, or extension.  
38 C.F.R. § 21.7540.  If a reservist is serving in the 
Selected Reserve, but does not have a 6 year contract, he/she 
does not have a basic eligibility date.  The basic 
eligibility date is the date on which service commences for 
the contracted 6 year period.  Although the veteran 
reenlisted within one year and, thus, may resume eligibility, 
DOD has informed VA that the veteran does not currently have 
a 6 year contract for the Selected Reserve and his prior 
eligibility, beginning on September 17, 1999, was terminated 
on June 7, 2004, (prior to the completion of the six year 
obligation) due to unsatisfactory participation.  
Accordingly, notwithstanding the veteran's honorable and 
continued service, his claim for education benefits under 
Chapter 1606 must be denied because DOD has determined that 
his eligibility was termination as of June 7, 2004.  

The Board acknowledges the appellant's contention that he 
would like his DOD record corrected; however, the Board has 
no legal authority to correct DOD-verified information.  The 
regulations clearly reflect that determinations of 
eligibility for Chapter 1606 benefits are within the sole 
purview of the Armed Forces.  No such authority has been 
delegated to any other source.

VA is charged with administering the law as it is written, 
and as noted above, governing legal criteria specifically 
exclude an award of benefits absent the establishment of 
eligibility by DOD.  DOD determined that the appellant had 
unsatisfactory participation as of June 7, 2004.  VA has no 
authority to overturn this determination or establish any 
other termination date, in light of the DOD determination.

Based on the foregoing, the Board finds that the veteran is 
not entitled to educational benefits under Chapter 1606, 
Title 10, United States Code, from June 7, 2004.  The claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis, supra.


ORDER

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code, from June 7, 2004, is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


